945 So.2d 650 (2007)
Travis EVANS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3059.
District Court of Appeal of Florida, Fourth District.
January 3, 2007.
Travis Evans, Bristol, pro se.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant appeals the denial of his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). In the trial court, the appellant's motion noted that the Department of Corrections recorded that appellant was serving an eight-year sentence when a five-year sentence was imposed. The trial court summarily denied the motion, attaching an amended written sentence which showed an eight-year sentence, entered nunc pro tunc to the date of the five-year sentence. We affirm that order. Although he raises questions of the illegality of the increase in the sentence on appeal, these issues must first be presented to the trial court. Our affirmance is without prejudice to raising those issues by proper motion to the trial court.
WARNER, FARMER and TAYLOR, JJ., concur.